DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US 20130055819 A1 – previously cited) in view of Tai (US 20050268722 A1 – previously cited).

For claim 1, Yan teaches An intra-ocular pressure monitoring system, [Fig. 6], comprising: 
(a) an intra-ocular monitoring device [entire disclosure – see at least abstract] comprising: 
(i) a gas-tight channel [102] with a first closed end and a second open end; [Fig. 1]; 
[101/104] connected to the second open end of the gas-tight channel and at least part of a gas-tight chamber wall has a flexible membrane [103];  [Fig. 1B]; 
(iii) a fluid disposed in the gas-tight chamber and disposed through the second open end up to a region of the gas-tight channel;  [¶¶19-21]; 
and (iv) a gas [void/non-liquid in 104/114] disposed from the first closed end up to the region of the gas-tight channel establishing a fluid-gas equilibrium pressure interface within the gas-tight channel, [fluid displacement and thereby liquid-gas equilibrium detailed in ¶191], 
wherein the intra-ocular pressure monitoring device is configured to be (positionable upon) an eye,  [shown in Fig. 6 and where end of ¶22 details device is shaped as a contact lens], 
wherein the flexible membrane  is an interface between an intra-ocular liquid and the fluid in the gas-tight chamber, [Fig. 6], 
wherein the intra- ocular liquid and the flexible membrane are configured such that the flexible membrane is configured to flex based on  a pressure from the intra- ocular liquid, causing a change in the position of the gas-fluid interface until a pressure equilibrium is achieved between the gas, contained in the gas-tight closed-end channel and the gas-tight chamber, and the fluid in the closed channel end, wherein the position of the fluid-gas interface is affected by the 16/031044 (S12-448/PCT/CON)2/6 Replypressure applied on the flexible membrane and is therefore used for measuring an intra-ocular pressure; [detailed in ¶19 (consider also ¶25) with displacement corresponding to pressure, see also incorporation into entire system in ¶26]; 
(b)  a camera [610/615] to obtain an image of the gas-fluid interface; [per ¶26]; 
and (c) an output quantifying the intra-ocular pressure from the obtained image and the equilibrium pressure interface,  to a user. [see ¶26]. 

Yan fails to teach the device configured to be implantable in an eye.  Tai teaches an inter-ocular pressure sensor which is implantable in an eye.  [Detailed most succinctly in ¶¶1-9, ¶¶33-35, ¶¶65-66].  It would have been obvious to one of ordinary skill at the time the invention was made to modify the device of Yan to incorporate the implantable configuration of Tai in order to permit constant pressure monitoring.  As motivated by Tai ¶¶5-8. 

Response to Arguments
Applicant's arguments filed 10/9/20 have been fully considered but they are not persuasive.

plicant argues
    PNG
    media_image1.png
    106
    649
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    228
    646
    media_image2.png
    Greyscale


	Examiner respectfully disagrees. Yan ¶19 teaches (inter alia)
“As pressure (P') is applied to the device, as illustrated in (110) in FIG. 1B, the large sensing chambers (111) deform more readily than the narrowing sensing channels displacing fluid (112) from the sensing chambers outward to x'. Herein, (114) acts as a pressure relief conduit due to its large volume compared to the sensing channels The displacement of fluid corresponds to a known pressure which can be detected through optical observation.”

	Accordingly, Yan teaches an embodiment where an applied pressure forces a liquid down a device fluidic channel a displacement proportional to the pressure applied to the device.  The proportional distance is necessarily related to a liquid-gas interface pressure (i.e., the liquid in the fluidic channel does not displace indefinitely far or along the entirety of the channel in the depicted embodiment of Figs. 1A-B) where at least some form of a gas pressure builds in the machined channel (i.e., there is no outlet for the gas/air in the device as the liquid is displaced).  In fact, consider that per ¶21 and 
Further, Yan’s teaching of the fluidic device machined from potentially semi-gas-permeable PDMS is not necessarily a teaching of a device which is specifically thereby not “gas tight”.  Applicant appears to reason that as PDMS is gas permeable over time (i.e., gas dissipation through the PDMS material), the device of Yan cannot thereby be understood to be gas tight.  However, Examiner submits that a device can be understood to be “gas-tight” as claimed (under BRI) and still be made of a semi-gas-permeable material.  Applicant is arguing that Yan teaches a gas permeable material but Applicant has not actually claimed a device formed of a material which is gas impermeable — instead only that the device is “gas-tight”.  There are any number of pressurized vessels in the pertinent art which can be understood to be “gas-tight” and yet formed of materials which are nonetheless somewhat nominally permeable to gaseous dissipation / diffusion.  If Applicant wishes to distinguish from the prior art based on a material which is impermeable to gas, then the claims should actively recite such a distinction.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN S MELHUS/           Examiner, Art Unit 3791

/PATRICK FERNANDES/           Primary Examiner, Art Unit 3791